Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 12/21/2021.


Allowable Subject Matter
Claims 1-8, 9-16, 17-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein low priority data to be transmitted is assigned, by the DSCP filtering module, to an unlicensed wireless spectrum; and a network interface device to communicate the type of data on corresponding wireless communication spectrums for the individual network slices ” and in combination with other limitations recited as specified in claim 1.


Claim  9   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the tag designates the assignment of a licensed or unlicensed wireless communication spectrum for the individual types of data to be transmitted via the 


Claim  17   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the prioritization criteria includes data descriptive of the level of protection to be applied to the data being transmitted by each of the applications; and assign one of the licensed and unlicensed wireless communication spectrum to data associated with any given application being executed by the processor according to the prioritization criteria  and rank of the given types of data of the application ” and in combination with other limitations recited as specified in claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412